Green, J.P., and Scudder, J.
(dissenting in part). We respectfully dissent. In our view, Supreme Court properly granted plaintiffs motion for partial summary judgment on the issue of liability under Labor Law § 240 (1). Plaintiff was required to exit a wind box or outlet duct through a manway, a rectangular opening 2V2 feet from the floor, two feet high and IV2 feet wide. In order to exit the wind box, plaintiff had to place his feet outside the opening while in a horizontal position with his back toward the floor, and he had to use a handrail for leverage to move through the wind box and out the manway. The handrail broke, causing plaintiff to fall. We disagree with the majority that the handrail is not a safety device within the meaning of the statute (see, Covey v Iroquois Gas Transmission Sys., 89 NY2d 952, 954). Plaintiff was suspended over the floor and relied upon the handrail to exit safely through the man-way, and the handrail did not prevent plaintiff from falling. Thus, the court properly determined that plaintiff is entitled to partial summary judgment under Labor Law § 240 (1) where, as here, “the ‘core’ objective of section 240 (1) was not met” (Gordon v Eastern Ry. Supply, 82 NY2d 555, 561). Present— Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.